Title: To Benjamin Franklin from ——— Hardoüin, 2 June 1779
From: Hardoüin, ——
To: Franklin, Benjamin


Monsieur
a Paris ce 2. juin 1779.
Les sieurs Witel et fauche imprimeur a Neuchatel en suisse mon fait scavoir de vous donner avis que Lon delivroit actuellement chez moy, La premiere Livraison des œves. [œuvres] Complette de M. charle Bonnet 3 volumes in 4º. ou en 6 volumes in 8º. Le prix de l’in 4º. est de 12 l.t. chacque volumes et L’in 8º. 3 l.t. Mr, si vous estes jaloux dacquerir cette ouvrage qui a le plus grand succes, vous voudrez bien monhorer d’une Reponse et suis avec Respect Votre tres humble et tres obeissant serviteur Monsieur
HARDOÜIN
libraire Rue des pretres st. german Lauxerois
 
Addressed: A Monsieur / Le docteur / Monsieur franklin / a Passy / pres le Bois de Boulogne
Notation: hardouin 2. juin 1779
